Citation Nr: 1738656	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  14-42 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to October 28, 2014.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to October 28, 2014.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted service connection for PTSD and assigned a disability rating of 50 percent.  In a November 2014 rating decision, the RO granted an increased total disability rating for PTSD effective October 28, 2014.  Since he is in receipt of a total rating currently and has been since October 28, 2014, the claim of entitlement to TDIU during this period is moot.  For this reason, the Board has recharacterized the issue on appeal to encompass consideration of TDIU prior to October 28, 2014.

In September 2016, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to October 28, 2014, the Veteran's PTSD has been manifested by symptoms which most closely equate to occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

2.  Prior to October 28, 2014, the Veteran's service-connected disability prevented him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to October 28, 2014, the Veteran's PTSD has not approximated the criteria for a 100 percent evaluation, but rather has approximated the criteria for a 70 percent evaluation.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  Prior to October 28, 2014, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the notice requirements have been satisfied by adequate letters after which the appeals were readjudicated.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in April 2012 (with addendum opinions in July and August 2012) and October 2014.  As discussed in greater detail below, these examinations and opinions are adequate upon which to adjudicate the claims, as they considered the correct facts and have sufficient rationale.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

The Veteran is also in receipt of Social Security benefits.  However, during the January 2010 hearing, the Veteran's spouse indicated that these benefits were based on his age as opposed to disability.  Accordingly, any Social Security Administration (SSA) records are not relevant to the claim decided here and remand to obtain such records is unnecessary.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.


II.  Increased Rating

Rules and Regulations

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, the Court of Appeals for Veterans Claims (Court) held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in 'most areas' applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Factual Background

The Veteran has a schedular 100 percent disability rating for PTSD from October 28, 2014.  The Veteran asserts the total rating is warranted from the time service connection was granted.  

In May 2011 letter, the Veteran's wife, a nurse, indicated that the Veteran served in Vietnam as a load master.  He seldom spoke of the things he experienced there, but has always had nightmares that have increased greatly in the last few years since the onset of Alzheimer's disease.  She stated it appeared that he can no longer control his memories like he always tried to do.  She reported he has nightmares about death, dying, and body bags.  Additionally, he dreams and has guilt about an airplane that exploded when hit with enemy gunfire which caused the death of many friends.  The Veteran's wife reported he has been unable to show emotion towards anyone, including his family.  He has never been able to associate or socialize with others.  He worked alone in his cabinet shop and built cabinets for his older brother who was a home builder.  He has sudden outbursts of anger, and any sudden noises irritate him.  He was always very protective.  

In a January 2011 private progress note, the Veteran reported he owned a cabinet shop but became less able to function and finally had to close shop.  He complained he is easily distracted, has difficulty finding words, and is not attentive when driving.  After an evaluation, the examiner noted a diagnosis of late onset Alzheimer's disease.  

During an April 2012 VA examination, the examiner noted the Veteran has a diagnosis of PSTD that conforms to DSM-IV criteria.  The examiner also noted a diagnosis of Alzheimer's disease.  The examiner described the Veteran's impairment as total occupational and social impairment.  The examiner also indicated that no other mental disorder has been diagnosed; therefore, it is unnecessary to differentiate what portion of the occupational and social impairment indicated above is caused by each mental disorder.  The Veteran reported he completed high school and worked as a cabinet maker until 5 years ago when he began having difficulty with memory and was forced to retire.  He stated he always had problems with irritability and social isolation at work.  The Veteran endorsed symptoms of anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short and long term memory, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted the Veteran reported a stressor and PTSD symptoms consistent with mild PTSD.  The examiner assigned a GAF score of 65 and described the severity of the Veteran's PTSD as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform tasks only during periods of significant stress.  

In an August 2012 addendum, the examiner clarified that the symptoms of the Veteran's PTSD include nightmares, hypervigilance, and avoidance of traumatic remainders and thinking about traumatic events.  The Veteran and his wife reported problems with detachment, irritability, and restricted range of affect which predated the Alzheimer's diagnosis, and, therefore, can be attributed to PTSD, but which are likely exacerbated by Alzheimer's disease.  Sleep impairment and inattention can be observed in veterans with PTSD, but in the Veteran they were reported as having become problematic only after the Alzheimer's diagnosis.  Cognitive deficits such as impairment in memory, visuospatial skills, and language are best explained by the Alzheimer's diagnosis.  Deficits in basic activities of daily living (ADLs) and instrumental ADLs such as financial management, driving, medication management, and completing house or yard work are attributable to the Alzheimer's disease diagnosis.  Social functioning, historically, was mildly to moderately impaired by the PTSD diagnosis with irritability and social withdrawal causing social problems, although the Veteran had remained married since 1985 and had good family support.  His social dysfunction has been exacerbated by Alzheimer's disease.  There was mild to moderate occupational dysfunction secondary to PTSD historically.  The Veteran had difficulty working with the public and lost jobs due to irritability.  He would push people away if he became too friendly with them.  However, he was able to maintain a successful cabinet building business that he owned independently until he began having congenitive problems and difficulty completeing quality work which is best attributed to Alzheimer's disease.  The examiner reiterated that the Veteran's PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform tasks only during periods of significant stress.  Total occupational and social impairment was attributed to Alzheimer's disease. 

In an April 2013 letter, C. M., M.S.N., indicated that the Veteran suffers from severe PTSD and dementia.  The clinician opined that the Veteran was completely unemployable and not likely to regain the ability to work in the future.  

In a May 2013 application for TDIU, the Veteran's wife reported the Veteran has a high school education.  She stated he stopped working in 2005 and that he was a self-employed cabinet maker.  The Veteran's wife indicated the Veteran has very poor memory and social skills.  He also has sudden and more frequent outbursts of anger.  She also reported he has a fear of leaving home and does not want to be around people, even his family.  

VA and private treatment notes were consistent with the VA examinations.  In an August 2011 treatment record from Choctaw Nation Hospital, the Veteran's wife reported the Veteran is more withdrawn, he thinks she is stealing form him, and he cannot control his anger.  In a May 2012 treatment record from Choctaw Nation Hospital, the examiner noted he was started on medication for behavioral disturbance in January 2012.  At that time, he could no longer carry on a conversation, though he seemed to have a little more energy.  In a January 2013 VA progress note, the examiner noted the Veteran was casually groomed.  He denied suicidal and aggressive ideation.  He was unable to say the date, but was able to tell the examiner that they had just celebrated Christmas.  He denied hallucinations and delusions were not elicited.  The Veteran reported he was not sleeping.  During April and July 2013 follow-ups, the Veteran reported he stays busy with his dogs and making some stuff in the shop.  His wife reported he is too confused to follow through with most activities.  In an April 2014 VA progress note, the Veteran's wife reported his memory was worse and his functioning poorer.  He is unable to set up rod and reel like he has and he continues to have flashbacks and nightmares.  

During an October 2014 VA examination, the examiner reported diagnoses of moderate PTSD and moderate to severe major neurocognitive disorder due to Alzheimer's disease.  The examiner specifically stated that the symptoms are overlapping and cannot be attributed to one diagnosis or the other.  The examiner described the severity as total occupational and social impairment.  The Veteran reported no social activities or friends.  He stated he does not like his family around due to the noise.  He last worked in 2005 building cabinets.  He retired and does not outside the home.  The examiner noted he could not deal with people even before the dementia.  He did not have customers, only builders to interact with.  He was withdrawn and he had excess anger and guilt.  The examiner noted he is suspicious of others, and nightmares have gotten worse.  The Veteran will hit when he has a nightmare.  His wife stated he can be violent.  The Veteran's wife indicated that he has gotten worse over the last two years.  The Veteran endorsed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, memory loss for names of close relative, own occupation, or own name, flattened affect, difficulty in understanding complex commands, impairment judgment and abstract thinking, gross impairment in thought processes or communication, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, impaired impulse control, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, and disorientation to time or place.  

In a September 2016 letter, C. M., M.S.N, stated the Veteran has been treated by her since March 2012.  She asserted that the Veteran has been unable to care for himself since he began his treatment with her.  He has suffered from severe flashbacks, nightmares, intrusive memories of trauma, and hypervigilance.  He has been dependent on his wife for most things since they initiated treatment.  He does not remember the date nor is he able to recall his own birthday.  He is on a number of medications which help with his aggression, appetite, and sleep issues, but he requires constant help with ADLs, to include recently help with feeing himself on occasion.  He will require extra help to be cared for in his own home in the near future.  The nurse asserted the Veteran is permanently and totally disabled due to his service-connected illness.  

Analysis

Based on the foregoing, the Board finds that during the period under consideration, the Veteran is entitled to a disability rating of 70 percent for his PTSD prior to October 28, 2014, but no higher.  

Prior to October 28, 2014, the Board finds that the evidence indicates the Veteran's service-connected PTSD is manifested by occupational and social impairment, with deficiencies in most areas.  The Board notes that the VA and private treatment records indicated the Veteran had problems with work (irritability, social withdrawal), family relations (distrustful, withdrawn), judgment (periods of irritability and anger), thinking (nightmares, restricted range of affect, hypervigilance), and mood (anxiety, detachment).  

The Board recognizes the September 2016 statement by C. M., M.S.N., which indicated the Veteran has been unable to care for himself since they initiated treatment in May 2012.  However, the nurse did not specify whether this was due to symptoms of his service-connected PTSD or nonservice-connected Alzheimer's disease.  The April 2012 VA examiner also described the Veteran's impairment as total occupational and social impairment.  The examiner described symptoms such as impairment of memory, visuospatial skills, and language which are indicative of a total disability rating.  However, the examiner clarified that total occupational and social impairment was attributed to nonservice-connected Alzheimer's disease.  Thus, the Veteran's service-connected PTSD alone does not manifest by total occupational and social impairment prior to October 28, 2014.

Considering all the medical and lay evidence, the Board finds that the evidence indicates that the overall impact of the disability is commensurate with the level of functional impairment contemplated by a 70 percent rating prior to October 28, 2014.

In light of the foregoing, the Board concludes that the evidence of record does not show that his overall level of severity more closely approximates the criteria for a 100 percent disability rating under 38 C.F.R. § 4.130 prior to October 28, 2014.  Moreover, there are no other factors which would lead the Board to conclude that a 100 percent disability rating is warranted.  See Mauerhan, supra (the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme).  The Board finds that the evidence as whole indicates that the Veteran's service-connected PTSD traits include anxiety, nightmares, irritability, and social isolation.  In consideration of these symptoms with the Veteran's other PTSD symptoms, the Board finds that these criteria do not approximate a 100 percent disability rating as they are not of such a severity or frequency to result in total occupational and social impairment prior to October 28, 2014.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  However, the Board finds referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The symptoms associated with the Veteran's disability (e.g., anxiety, nightmares, irritability, and social isolation) are contemplated by the rating criteria, which also explicitly contemplates occupational impairment.  The Board notes that these symptoms have not resulted in either marked interference with employment or frequent hospitalizations.  Additionally, the Veteran has not contended, and the evidence does not indicate, that an extra-schedular rating is warranted based upon to the combined effect of multiple conditions.  Accordingly, the Board finds that a referral for an extra-schedular rating is not warranted either based on the symptoms of the Veteran's psychiatric disorder, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

III. TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  38 C.F.R. § 4.16(a).  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Prior to October 28, 2014, the Veteran's service-connected PTSD is now rated as 70 percent disabling.  Thus, he meets the preliminary schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) due to his service-connected PTSD for the period prior to October 28, 2014.  Id.  The Board finds that the issue of entitlement to TDIU is in appellate status for the same period as the increase claim for PTSD, as the TDIU claim in part and parcel of the higher rating claim.

In this case, the evidence supports a finding that, prior to October 28, 2014, the Veteran was not capable of substantially gainful employment as a result of his service-connected PTSD.  

In May 2011 letter, the Veteran's wife, a nurse, indicated that the Veteran has never been able to associate or socialize with others.  He worked alone in his cabinet shop and built cabinets for his older brother who is a home builder.  He has sudden outbursts of anger, and any sudden noises irritated him.  

In an August 2011 treatment record from Choctaw Nation Hospital, the Veteran's wife reported the Veteran is more withdrawn and he cannot control his anger.  

During an April 2012 VA examination, the examiner noted the Veteran has always had problems with irritability and social isolation at work.  In an August 2012 addendum, the examiner indicated that the Veteran had difficulty working with the public and lost jobs due to irritability.  However, he was able to maintain a successful cabinet building business that he owned independently until he began having congenitive problems and difficulty completing quality work due to Alzheimer's disease.  

In a May 2012 treatment record from Choctaw Nation Hospital, the examiner noted he was started on medication for behavioral disturbance in January 2012.  At that time, he could no longer carry on a conversation, though he seemed to have a little more energy.  

In an April 2013 letter, C. M., M.S.N., indicated that the Veteran suffers from severe PTSD and dementia.  She opined that the Veteran was completely unemployable and not likely to regain the ability to work in the future.  

In a May 2013 application for TDIU, the Veteran reported a high school education and no college.  He stated he stopped working in 2005 and that he was a self-employed cabinet maker.  The Veteran's wife indicated the Veteran had very poor memory and social skills and sudden and more frequent outbursts of anger.  She also reported he has a fear of leaving home and does not want to be around people, even his family.  

Resolving all doubt in favor of the Veteran, for the period prior to October 28, 2014 the probative evidence of record demonstrates that he was unemployable or capable of no more than marginal employment due to his service-connected PTSD.  Accordingly, the criteria for a TDIU prior to October 28, 2014 are met. 



	(ORDER ON NEXT PAGE)



ORDER

Prior to October 28, 2014, entitlement to an evaluation in excess of 70 percent for PTSD, but no higher, is granted subject to regulations governing payment of monetary awards; the 70 percent rating is warranted from May 24, 2011.

Prior to October 28, 2014, entitlement to a TDIU is granted as of May 24, 2011, subject to regulations governing payment of monetary awards.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


